Citation Nr: 1133579	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia with right sided headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to November 1952.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Honolulu, Hawaii.  The Veteran's claim was reopened and remanded by the Board in August 2010.  It has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge at a July 2010 hearing that was held at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's schizophrenia unequivocally predated his service and unequivocally was not permanently made worse thereby.  

2.  Other acquired psychiatric pathology, including a cognitive disorder did not onset until sometime years after his service. 

3.  A personality disorder is not a disease or injury within the meaning of a disability for VA purposes.


CONCLUSIONS OF LAW

1.  Schizophrenia clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. §§  1110, 1111 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Other acquired psychiatric impairment including  a cognitive disorder was not incurred in or aggravated by service; a personality is not a disease or injury for compensation purposes. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in October 2007 which explained VA's duty to assist him with obtaining evidence in support of his claim.  The October 2007 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran was sent another letter that provided him with this information in February 2011.  The February 2011 letter also specifically notified him that he could provide lay or other evidence in support of his contention that he experienced a head trauma in service.  It also requested that the Veteran identify all health care professionals who treated him for his claimed disability after his service.

In addition to its duty to provide the claimant with the notices that were previously discussed, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and a transcript of the Veteran's testimony at the July 2010 hearing.  The Veteran was also provided with a VA examination to determine the nature and etiology of his claimed psychiatric disorder in March 2011.  That examination, together with the addendum thereto dated in June 2011, adequately addressed the questions that were posed to the examiner and was adequate for rating purposes. 

For these reasons, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

Prior Remand

This case was remanded by the Board in August 2010.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

The August 2010 remand instructed that (1) the Veteran be provided with a new VCAA notice that complied with Dingess and which informed him that he could provide lay or other evidence in support of his contention that he experienced a head trauma in service; (2) VA request that the Veteran identify all post-service treatment for his mental disorder and obtain all identified records; (3) VA afford the Veteran a VA examination to determine the nature and etiology of all currently present psychiatric disorders, to include as a residual of traumatic brain injury; an (4) readjudicate the Veteran's claim.  

The VCAA notice and request for information referred to in the remand were provided to the Veteran by letter dated in February 2011.  In response, the Veteran sent in duplicates of medical evidence that was already in the claims file.  More recent VA treatment records were obtained.  In March 2011 the Veteran was afforded a VA examination that, when read in conjunction with the May 2011 and June 2011 addenda thereto, adequately addressed the questions that were set forth in the remand instructions.  The Veteran's claim was readjudicated in a supplemental statement of the case (SSOC) that was dated in June 2011.

For these reasons, the Board finds that there was substantial compliance with the instructions that were set forth in the August 2010 remand.

  Service connection

The Veteran contends that he developed a psychiatric disorder and headaches as a result of an in-service head injury.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Personality disorders as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id; see also 38 U.S.C.A. § 1111.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, the Veteran's induction examination that was dated in December 1951 did not note the existence of any psychiatric abnormalities.  

Service treatment records reflect that the Veteran went absent without leave (AWOL) for 7 or 8 days while he was in basic training, for which he received company punishment and a fine.  He went AWOL again for 52 days between May and July 1952, and was sentenced to 3 months confinement and a fine. The Veteran was briefly hospitalized in July 1952 after he put his right fist through a glass window.  He was admitted to a psychiatric unit in August 1952 after he requested to see a psychiatrist because he "had made a great discovery about the working of the mind and wanted to talk it over with the psychiatrist."  Other treatment records reference that he sought to see a psychiatrist because he wanted to find a cure for his homosexual tendencies.  At the time that he was evaluated in service, the Veteran reported that he had always been reclusive and preferred to remain by himself.  He had difficulty in school since the 10th grade but was able to finish high school.  After graduation he worked odd jobs until he finally became an electrician's apprentice.  He gave this up because he could not concentrate on what he was doing.  He had marked guilt about his homosexual tendencies and his preoccupation with sexual ideas and actions.  Intelligence testing showed an IQ of 114.

The Veteran was noted to be oriented in all modalities.  He appeared reclusive and withdrawn but not markedly so.  He seldom smiled during interviews and then usually in an inappropriate fashion.  Thought goals were usually reached directly but at times with some evidence of circumstantiality.  The Veteran spoke in a flat monotone and appeared to possess a mild degree of psychomotor retardation.  He was quite preoccupied with bizarre ideational content.  This consisted primarily of excessive concern with psychosexual difficulties, ideas of reference, and hostile aggressive thoughts.  He gave a vague history of auditory hallucinations, ideas of reference, and feelings of unreality.  Insight was lacking and judgment was impaired.  

The health care provider diagnosed a schizophrenic reaction, latent type, chronic, manifested by marked psychosexual immaturity, with homosexual fantasies, affective dulling, feelings of unreality, vague ideas of reference, and anxiety.  Stress was mild, routine military duty.  The Veteran had a severe, lifelong schizoid pattern.  He was markedly incapacitated for military duty.  The disorder was not incurred in the line of duty, rather, it existed prior to service.

The Veteran was afforded a Medical Board and was discharged from the service because his schizophrenia caused marked incapacity for military duty.  The Medical Board determined that the Veteran's condition existed "since childhood."  The disorder was not in the line of duty and existed prior to service.  

The Veteran's separation exam dated in October 1952 indicated that the Veteran had a schizophrenic reaction, latent.

The Veteran was first examined by VA with respect to his claimed psychiatric disorder in February 1965.  At that time the Veteran reported that he was unable to work after leaving the Army.  He had a headache on the right side of his head.  He was always tired.  He was unable to concentrate and did not like to be around people.  For the past 2 years he had a dull pain in his stomach.  

The Veteran reported that he lived with his parents for his entire life.  The profile seen on examination was marked by passive dependency, immaturity, and conversion phenomenon.  The right sided headache was interpreted to be a "psychological defense."  The Veteran told the examiner that he suddenly remembered that he was in a shower in service and somebody pushed him and he struck his head against the side of the shower stall, but there was no documentation of this in the Veteran's service treatment records.  The Veteran reported that he could not remember much about his military experience, which he disliked, until the past couple of years.  He reported that was the reason why he had delayed filing for disability.  The headache was noted to be on a conversion basis as it tied up with the Veteran's alleged amnesia of his army service and failure to remember that he bumped his head as he claimed.  He was not overtly schizophrenic or psychotic.  

Psychiatric examination revealed a young looking man who had an air of expecting to be supported and he was projecting all of his lack of motivation and marked dependency onto service, because he claimed that he was all right prior to service.  The Veteran was correctly oriented in all areas, showed no evidence of overt hallucinatory experiences, ideas of reference, delusionary systems, and/or paranoid thinking.  He was an essentially and markedly immature, passively dependant individual, introverted and had an underlying schizoid personality.  His present symptoms of tiredness accompanied by what he claimed to be a headache all the time was a hysterical mechanism.  The examiner diagnosed conversion reaction, mild to moderate, with right sided headache, as described, and fatigue, in a basically passive, dependant, and schizoid personality.  A schizophrenic reaction, latent type, was not found at this examination and/or was in full remission, if it existed.

An electroencephalogram that was performed in March 1973 was mildly abnormal.

The Veteran was privately psychologically evaluated in August 1973.  At that time, the Veteran complained of persistent headaches on the right side of his head.  The pain was constant and was accompanied by dizziness.  He claimed that his headaches started shortly after he was discharged from the Army.  Other symptoms such as left arm numbness started later.

The Veteran's presentation for the examination was noteworthy.  He appeared dramatically depressed and behaved as it he was totally without energy and spirit.  He did not smile for the entire examination nor were there any significant facial expressions at all.  He rarely made eye contact.  He spoke in a soft, dull monotone.  There seemed to be a strange quality about him.  He gave the impression of being effeminate and yet there was nothing overt upon which to make this judgment.  Throughout the examination, despite the very obvious depression, he was nonetheless cooperative and seemed reasonably well motivated although he did things slowly.  

Intelligence testing showed a full scale IQ of 89.  Personality screening was consistent with a very severe depression with many somatic symptoms associated with this and strongly suggestive of a depression which in fact hides a schizophrenic psychosis.  The profile was most compatible with a pseudo neurotic schizophrenic.  There was evidence of a surprising degree of anxiety, which was apparently masked by his depression clinically.  

There was at least some indication from the intelligence testing that the Veteran might in fact have some genuine right hemisphere difficulties.  The examiner would not totally dismiss the possibility that the Veteran had some kind of mild, chronic brain syndrome that affected his right hemisphere.  However, this was superimposed upon a personality structure which was basically borderline psychotic, was enormously passive-dependant and ineffectual, in which any sense of masculine identity and adequacy is lacking and contact with other people is relatively minimal.  The Veteran saw himself as helpless in a variety of ways, and focused upon his physical incapacity as the most personally and socially acceptable way in which he could present his emotional incapacity to the world at large.  There was very little question in the examiner's mind that whatever the problems associated with the Veteran's right hemisphere, his major problems were psychiatric in nature.  The diagnostic impression was possible right hemisphere dysfunction and depressive reaction, severe, without suicidal ideation occurring within a borderline schizophrenic personality structure, with very marked passive-dependant features.  

A computerized tomographic examination in September 1976 raised the possibility of a space occupying process in the right frontal temporal area.

A letter from the Veteran's treating provider dated in October 1976 indicated that the Veteran had been his patient for the  past 4 1/2 years.  He presented with a right sided headache and pain over the right eye.  Many tests had been done, and the latest reading of the CAT scan showed some abnormality of the brain structure on the right side.  The Veteran reported a history of having been struck on the right side of the head with a rifle butt in April 1952 and reported that he had headaches since that time.  There seemed to be a correlation between the head trauma and the present objective and subjective history evidence.  

A letter dated in June 1979 noted that the Veteran had become very withdrawn and paranoid about leaving his house and seldom left his room.  Numerous brain studies have shown abnormal EEG in the right temporal area.  CAT scan also showed an equivocal density on the right cerebral area.  The Veteran also complained of right temporal frontal headaches.  It could be that his mental status and possible brain damage are related.

A VA examination for special monthly pension purposes took place in April 2005.  At that time, a history was not taken because the exam focused on current functioning.  The diagnosis was undifferentiated schizophrenia.  The Veteran was found to be in need of aid and attendance because he failed to take care of his own health.  

The Veteran sought treatment from VA for his mental disorder.  In May 2007 the Veteran reported that "everything went wrong in the Army."  He reported that he banged his head during a car accident and lost consciousness for a few minutes.  The next thing he remembered was waking up in the hospital.  Memories of the hospitalization were "blurry."  The Veteran was discharged after this incident.  In contrast to what was reported in service, the Veteran now reported that he did exceptionally well in elementary and high school.  The examining psychiatrist determined that the Veteran obviously had cognitive impairment.  The Veteran reported that he was a good student in high school but after service he was not able to hold a job.  The head trauma in the Army may have caused permanent cognitive impairment.  In addition, in his later years he could have more cognitive impairment due to vascular insults or Alzheimer's.  The patient was a definite loner with some strange thoughts and this would fit the diagnosis of schizotypal personality disorder.  The head trauma could have caused personality changes.  The psychiatrist diagnosed cognitive disorder not otherwise specified (NOS), personality disorder NOS, rule out (r/o) schizotypal personality disorder, r/o personality change due to head trauma.

A neuropsychology consult took place in August 2007.  The Veteran showed cognitive impairment as well as definite cluster A personality disorder symptoms.  At the time of this assessment, the Veteran reported that he was struck in the head with a rifle butt in service and was rendered unconscious for about 20 minutes.  He stated that he was subsequently hospitalized for 3 to 4 months.  After this injury, he stated that he was discharged from the Army and noticed changes in his personality.  In contrast to what he reported in service, he told the examiner that he had been a social person and at least average academic achievement.  Subsequent to his head injury he lost interest in people and could not reason.  He had a difficult time comprehending and following instructions.  Given the reportedly dramatic changes in personality and cognitive functioning, it was possible that the Veteran sustained a traumatic brain injury (TBI).  Possible reasons for the Veteran's cognitive impairment included a dementing process or TBI.  Often times a patient's reports about how noted deficits progress can aid in the diagnosis of dementia but the Veteran was an of questionable reliability as a historian.  While the Veteran's cognitive problems were unlikely to be the result of personality factors, his limited social support was almost certainly the result of his personality disorder.  

An October 2007 treatment record reflects that the Veteran was diagnosed with dementia due to TBI.  Subsequent treatment records also reflect that diagnosis. 

In an October 2007 written statement the Veteran indicated that in basic training he received a blow to his head which knocked him unconscious for 10 to 20 seconds, after which he was hospitalized for 3 or 4 months and then medically discharged from the Army.  He was never able to work since his discharge due to severe headaches and an inability to think.

In March 2008 the Veteran's psychiatrist wrote him a letter at his request to assist him with his claim.  The Veteran's psychiatrist wrote that the Veteran had TBI due to a head injury.  The Veteran reported that in service he was hit in the head with a rifle butt.  He was unconscious for about 5 minutes and was then hospitalized for 3 months.  He was discharged from the service from the hospital.  At the time of his discharge he might have been starting to show signs of schizophrenia or cognitive impairment due to TBI or both.  The Veteran reported that he functioned normally prior to service and that he had above average grades in school.  Between the ages of 18-21 he worked as an electrician and performed well enough that he was invited to join the union.  After leaving the Army the Veteran did not try to work because he knew he had significant cognitive impairments.  From the Veteran's account, his symptoms of schizophrenia started in the Army.

At the Veteran's hearing in July 2010 he testified that when he was in the Army he got "whacked on the head there by a rifle butt" which knocked him down for awhile.  This occurred sometime in radio school when he was in a truck and was about to get off and dropped his helmet.  Another soldier swung around and hit him with an M1 rifle.  He did not get any treatment at that time.  After that he did not feel well and he was put in a psychiatric hospital where he stayed for 3 or 4 months.  He does not remember exactly.  After he was discharged from the Army he was unable to work.  He did not have any problems prior to joining the Army.

The Veteran was afforded a VA psychiatric examination in March 2011.  At that time the Veteran reported that at some time while he was stationed at Fort Gordon he was hit in the right side of his head with a rifle butt and was knocked to the ground "for just 2 seconds."  Following this incident he was "sent to the Fort Gordon nut house for 4 months."  He could not say who, why, when, or where someone hit him in the head.  He believes that his mental problems started after being hit in the head and he has been having right sided headaches ever since.  He does not wish to take medications because he believes that they make him crazy.  The examiner noted that the above was the Veteran's version and explanation of his mental disorder and the occurrence of the headaches for which he wants to claim service connection.

The examining psychiatrist noted that the back of the claims file contained highly reliable copies of medical documents written by Army medical officers in July and August 1952.  These documents provide clear and conclusive information as to the events that led to the Veteran's psychiatric hospitalization.  The Veteran put his hand through a window and lacerated it.  Following this incident the Veteran requested to have a psychiatric evaluation because he wanted to find a cure for his homosexual impulses.  The examining psychiatrist recounted the observations and conclusions that were set forth in the Veteran's service treatment records, culminating in the diagnosis of schizophrenic reaction.  The physical exam was considered to be negative and at no time is there a mention of his being hit in the head with a rifle butt as he now alleges.

At the examination the Veteran reported that he performed average in school and engaged in normal peer relationships and leisure activities.  He became an apprentice electrician after high school and was drafted into the Army in 1952.  He denied legal problems or delinquent behavior.  He denied substance abuse.  He did not experience significant medical concerns, denied psychiatric concerns, and there was not a family history of psychiatric problems.  The Veteran was not exposed to traumatic stressors.  The Veteran served in the Army and received a medical release after spending a few months in a psychiatric unit.  The Veteran could not provide relevant or reliable information regarding his Army stay at Fort Gordon.  The Veteran reported that following the Army he went to live with his parents and he lived with them until their death several years later.  He never worked in his life, never married, and never had a driver's license.  He resided with a younger sister for a time after his parents' death, and he later moved to Hawaii where he lived alone.  

At the examination the Veteran was alert and cooperative.  His clothes appeared clean but they were loose fitting and not properly tucked in and the Veteran smelled.  The Veteran's thinking was by and large disorganized, illogical, and had poverty of thought.  He often referred to himself in the plural.  He admitted to auditory hallucinations and he experienced hallucinations while he was being interviewed.  Other than being slovenly kept, his behavior was appropriate.  The Veteran did not appear depressed.  There was blunting of affect.  The Veteran was able to identify the day of the week but not the date.  The Veteran could not do serial sevens or spell a word forwards and backwards but he could provide correct answers to some simple questions regarding money management.  He was able to follow simple commands but after some deliberation and repeating the question to himself.  The Veteran's long term and working memory were impaired.  He was unable to provide many details about his past.  He was able to correctly give his address, phone number, and to remember the names of the most recent presidents.  He was unable to remember 3 objects, colors, or numbers after 5 minutes.  There was no obsessive or ritualistic behavior.  The Veteran's speech was slow and deliberate.  There were no panic attacks or impaired impulse control.  The Veteran's sleep was impaired by short sleep time.  The examiner concluded that the Veteran had schizophrenia, undifferentiated type and a cognitive disorder as manifested by his disturbed mental status exam.  He had total occupational and social impairment due to his psychiatric disorders. 

The examiner noted that the medical record indicated that the Veteran's schizophrenia symptoms predated his military service.  His condition was not caused by or a result of military service.  There was no evidence of head trauma.  

In an addendum the examiner opined that the Veteran's schizophrenia was clearly and unmistakably present before his military service.  This opinion was based in current psychiatric knowledge.  Schizophrenia, a brain disorder, begins much earlier than when the positive symptoms of the illness first occur.  The core of the schizophrenic illness is the negative symptoms, and they precede the positive symptoms by years.  The symptoms manifested at first can occur in other psychiatric disorders but those persons who are diagnosed with schizophrenia have a consistent premorbid cluster of signs and symptoms that are indicative that the illness was present during adolescence.  There are ample examples in the 1952 psychiatric records of the Veteran indicating that he had the adolescent pattern that leads to the later schizophrenia.  This was best summarized by the statement made by the admitting Medical Officer dated August 13, 1952 that said, predisposition: severe, lifelong schizoid pattern.  

The examiner indicated that the Veteran's schizophrenia was aggravated by his military service.  However, upon elaboration in a second addendum he clarified that by this he meant that the Veteran had an exacerbation or flare up of his schizophrenic symptoms in service but not an actual worsening of the disability.  He noted that the course of schizophrenia was variable, with some individuals displaying exacerbations and remissions and others remaining chronically ill, regardless of environmental stressors.

With regard to the Veteran's cognitive problems, the examiner noted that there was nothing in the Veteran's service treatment records showing that he had any cognitive problems at the time of his military duties.  In fact, psychological tests done at that time showed that he had an IQ of 114, which is normal.

This evidence shows that the Veteran's schizophrenia clearly and unmistakably predated his military service and was not aggravated thereby.  His cognitive disorder did not onset until sometime after service.  

With regard to the Veteran's schizophrenia, both the medical practitioners who treated and evaluated him at the time that he was in service, as well as the VA examiner who reviewed his medical history and performed a comprehensive evaluation of the Veteran, opined that the Veteran's schizophrenia predated his military service.  The examiner who evaluated the Veteran in service concluded that the Veteran had a severe, lifelong schizoid pattern.  The psychiatrist who examined the Veteran in March 2011 concurred with this evaluation, noting that the 1952 medical records documented pre-service negative symptoms of schizophrenia and that the Veteran's schizophrenia clearly and unmistakably predated his service.  While the Veteran's current treating psychiatrist submitted a letter dated in March 2008 indicating that by the Veteran's report his schizophrenia symptoms onset during his military service, the Board notes that the Veteran's history as related by this practitioner deviated significantly from what was reflected in the Veteran's medical records at the time of his service.  For instance, the Veteran's psychiatrist indicated that the Veteran reported that he functioned normally prior to service; however, his service treatment records reflect that he had a lifelong schizoid pattern of behavior.  Insofar as it was based on an inaccurate history that was provided by the Veteran, the opinion set forth in the March 2008 letter, which was rendered without the benefit of review of highly probative treatment records which were prepared contemporaneously with the Veteran's military service, is of little probative value.  

Moreover, it is clear that the Veteran's schizophrenia was not permanently aggravated by his service.  The VA examiner who examined the Veteran in March 2011 explained that while service apparently caused a flare up of the Veteran's symptoms, this was not a permanent exacerbation and that the course of schizophrenia is variable, without regard to environmental factors.  Notably, this is consistent with post-service treatment records suggesting a variable course of the Veteran's illness.  For instance, when the Veteran was examined in February 1965, the examiner determined that the Veteran's schizophrenia, if it ever existed, was in remission.  This is highly probative evidence that the Veteran's schizophrenia was not permanently made worse by his service over 10 years earlier, insofar as the course of the Veteran's illness remained variable after service, with remissions as noted in February 1965.  

With regard to the Veteran's cognitive disorder, the evidence shows that this disorder onset some time after the Veteran's service.  As noted by the VA examiner, the Veteran's cognitive functioning in service was documented to be normal, with an IQ of 114.  

While some treatment records attribute the Veteran's psychiatric problems and/or cognitive impairments to a traumatic brain injury in service, it is clear that the injury reported by the Veteran never occurred.  While the Veteran several times reported that this injury led to his in service psychiatric hospitalization, at times relating that he woke up in the hospital after becoming unconscious due to being hit in the head, the circumstances that led to the Veteran's hospitalization are clearly documented in his service treatment records, which do not mention any type of head injury.  Rather, they document that the Veteran put his hand through a window while in confinement as a result of going AWOL and he subsequently requested to be psychiatrically evaluated because he was troubled by certain sexual urges. 

Moreover, the Veteran's description of his injury changed significantly over time.  The first mention of a head injury by the Veteran was in 1965, over 10 years after his service, at which time he claimed that after having amnesia about his military experiences for some years he suddenly remembered that he bumped his head in the shower during service.  Then, when he was evaluated in 1973, the Veteran did not mention any in-service head injury or other precipitating factor for his headaches and he dated the headaches, which supposedly resulted from the in-service head injury, to shortly after his service.  The first mention of being hit with a rifle butt in service is in 1976, when the Veteran's then-treating physician noted that the Veteran reported being hit in the side of the head with a rifle butt and that he had headaches since that time.  In May 2007 the Veteran again reported that he had a head injury in service, but related that this was due to a car accident rather than either falling in the shower or being hit with a rifle butt, as he had previously reported.  Then, a few months later in August 2007, the Veteran again reported that he was struck with a rifle butt in service.  While at other times the Veteran reported that he lost consciousness for times ranging from less than a minute to a few minutes, in August 2007 he reported that he was unconscious for 20 minutes after supposedly being hit in the head.  At his hearing in July 2010 he was able to provide some specifics about the circumstances of his alleged head injury, but when he was evaluated in March 2011, less than a year later, he was unable to state when, why, or who hit him in the head.  The significant time lapse between the Veteran's service and when he first allegedly remembered that he had a head injury in service, together with the Veteran's varying descriptions of the circumstances of that head injury, indicate that the Veteran's story about being hit in the head with a rifle butt is not credible.

The Board acknowledges that testing as early as the 1970s showed possible right hemisphere abnormalities.  However, this was more than 20 years after the Veteran's service, and there is no credible evidence that provides a link between these abnormalities and the Veteran's service decades earlier.  There is no credible evidence that any type of cognitive disorder was present in service or within a year of service. 

Finally, to the extent a personality disorder was noted in service or thereafter, it is clear that such pathology is not a disease or injury such as to provide for compensation purposes, as a matter of law.  See 38 C.F.R. § 3.303(c).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Moreover, with respect to his schizophrenia, the evidence shows that it obviously and manifestly predated his service and was not made worse thereby.  Accordingly, the appeal is denied.


ORDER

Service connection for a psychiatric disorder, including schizophrenia with right sided headaches, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


